RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-5010-17T3

NEW JERSEY DIVISION
OF CHILD PROTECTION
AND PERMANENCY,

          Plaintiff-Respondent,

v.

A.R.,

          Defendant-Appellant,

and

S.A.,

   Defendant.
———————————————

IN THE MATTER OF THE
GUARDIANSHIP OF J.A.,

   a Minor.
———————————————

                    Submitted May 1, 2019 – Decided May 16, 2019

                    Before Judges Nugent, Reisner and Mawla.
              On appeal from Superior Court of New Jersey,
              Chancery Division, Family Part, Bergen County,
              Docket No. FG-02-0044-17.

              Joseph E. Krakora, Public Defender, attorney for
              appellant (Lauren Derasmo, Designated Counsel, on
              the briefs).

              Gurbir S. Grewal, Attorney General, attorney for
              respondent (Jason W. Rockwell, Assistant Attorney
              General, of counsel; Elizabeth Erb Cashin, Deputy
              Attorney General, on the brief).

              Joseph E. Krakora, Public Defender, Law Guardian,
              attorney for minor (Meredith A. Pollock, Deputy Public
              Defender, on the brief).

PER CURIAM

        Defendant A.R. (Allie)1 appeals from a June 20, 2018 judgment

terminating her parental rights to her son J.A. (Jake). The law guardian, on

behalf of Jake, takes no position on the appeal. S.A. (Sean), the child's father,

does not challenge the judgment. We affirm for the reasons expressed by Judge

William R. Delorenzo, Jr. in his thorough and well-reasoned fifty-two page

written decision.

        The facts are set forth in detail in the judge's opinion. A summary will

suffice here. Jake was born in 2007. The Division of Child Protection and



1
    We utilize fictitious names to protect the parties' privacy.
                                                                         A-5010-17T3
                                          2
Permanency (Division) began receiving referrals of odd behavior by Allie

virtually since Jake's birth. The Division removed Jake from Allie's care when

he was approximately two months old as a result of intractable psychiatric issues

affecting Allie's ability to safely parent the child, including two failed suicide

attempts, Bipolar Disorder and Attention-Deficit/Hyperactivity Disorder, and

prescription drug abuse. The Division placed Jake with Sean, but he proved to

be an unreliable parent, due to illicit drug use and chronic criminality, which led

to his incarceration. Thus, for the better part of this litigation, Jake has resided

with his paternal grandmother, L.A. (Lisa), who is willing to adopt him.

      The Division implemented services for both parents since the onset of this

matter, which lasted for a period of years. None of the services succeeded in

abating Allie's drug abuse, or ameliorating her mental health issues and concerns

for her ability to safely parent Jake.

      Specifically, Allie received the benefit of multiple psychological,

psychiatric, and substance abuse evaluations. Allie was also required to undergo

random urine screens, attend individual counseling and medication monitoring,

and comply with recommendations, all of which were unsuccessful.

Nonetheless, the Division continued to implement services, including a referral

to a Mentally Ill Chemical Abuser (MICA) Partial Hospitalization Program. The


                                                                            A-5010-17T3
                                         3
Division attempted to facilitate visitation by offering Allie parenting classes and

enrolling her and Jake in three therapeutic programs, but its efforts met with

little success because Allie failed to comply and Jake expressed no desire to see

her. Visitation dwindled and ultimately ceased altogether.

        Allie and Jake participated in psychological evaluations, which resulted

in a recommendation that Jake receive individual therapy and have no

unsupervised contact with either parent because he was experiencing significant

anxiety.     Allie received two separate psychological evaluations, which

confirmed her mental health issues would expose Jake to a significant risk of

harm.

        Dr. Robert Miller performed a psychological evaluation of Allie. He

concluded she did not fully understand the extent of her mental illness and

denied the need to be on medication for the rest of her life. He found Allie did

not "demonstrate minimal capacity for parenting in that she denie[d] need for

psychiatric care, [her] symptoms remain poorly managed, and [she was]

superficially compliant with services."

        Dr. Miller conducted bonding evaluations between Allie and Jake, and

Lisa and Jake, and a second psychological evaluation of Allie, and concluded:




                                                                           A-5010-17T3
                                          4
      [Allie] continues to demonstrate deficits to
provide minimal parental safety, care, and emotional
nurturance for [Jake]. . . .

      [Jake] has indicated by his behavior and
statements he no longer wishes to see his mother,
appears to have demonstrated improved functioning in
the care and custody of the paternal grandmother, and
appears identified with his biological father who
remains incarcerated.

      [Jake] has demonstrated emotional and
psychological problems that have resulted from
exposure to pathological parenting/emotional neglect.
He has required services, and will require services into
the future. [Allie] is unable to recognize his special
needs and placement of [Jake] in her care and custody
would likely result [in] increasing risk of harm for
emotional neglect.

      [Jake] should remain in the home of the paternal
grandmother for the purpose of adoption. The paternal
grandmother has demonstrated her capacity to help
[Jake] overcome emotional and psychological problems
that have resulted from [a] history of exposure to
pathological parenting and emotional neglect.

      [Jake] will not experience immediate or long-
term enduring or significant harm if separated from
[Allie] by the court. [Allie] will be unable to help
[Jake] overcome expected harm if separated from the
home of the paternal grandmother and his relationship
with her.




                                                           A-5010-17T3
                           5
       At the guardianship trial, the Division presented expert testimony from

Dr. Miller and Dr. Samiris Sostre,2 and fact testimony from the Division

caseworker and Jake's therapist Dr. Daniel Bromberg—all of whom Judge

Delorenzo found credible. Allie offered no testimony and Sean did not appear

for trial.

       The judge concluded the Division had proven the four prongs of the best

interests test under N.J.S.A. 30:4C-15.1(a). He concluded Allie had endangered

Jake's safety and would continue to do so because she failed to remediate her

mental health and substance abuse issues. The judge found Allie had caused

Jake psychological harm. The judge concluded Allie was not committed to care

for Jake because she had only minimally complied with services and exercised

visitation inconsistently.

       The judge concluded Allie was unable to overcome the harm she had

caused and would continue to cause Jake because she was in denial and unable

to address her serious mental health and substance abuse issues. Also, Allie was

unable to support herself, let alone meet Jake's needs. Conversely, Jake had




2
   Dr. Sostre performed a psychiatric evaluation of Allie on behalf of the
Division.
                                                                        A-5010-17T3
                                       6
bonded with Lisa and was thriving in her custody. The judge concluded Jake

would not suffer harm if the court terminated Allie's parental rights.

         The judge found the Division had offered Allie a litany of services, which

had not proven successful in remediating her parenting deficits because Allie

failed to comply with services except in a superficial manner. The judge also

found the Division had considered kinship legal guardianship, but Lisa wished

to adopt Jake. The judge concluded a termination of parental rights followed by

adoption would not do more harm than good because Jake had been in Lisa's

custody since October 2015, had bonded with her, and had "severed his tie" to

Allie.

         On this appeal, Allie raises the following points for our consideration:

               I. THE LOWER COURT ERRED IN FINDING
               [ALLIE] WAS UNABLE TO ELIMINATE THE
               HARM TO HER CHILD BECAUSE THE COURT
               FAILED TO CONSIDER HOW [ALLIE] HAD
               COMPLIED WITH EVERY DEMAND [THE
               DIVISION] PLACED ON HER.

               II. THE RECORD DOES NOT CONTAIN
               SUFFICIENT EVIDENCE TO SUPPORT A FINDING
               THAT [THE DIVISION] MET ITS BURDEN OF
               PROOF UNDER THE THIRD PRONG BECAUSE ITS
               EFFORTS TO REUNITE DID NOT INCLUDE
               FOLLOWING      ITS     OWN      EXPERTS’
               RECOMMENDATIONS AND [THE DIVISION]
               FAILED TO PROVIDE THE FAMILY WITH
               ADEQUATE MEDICAL TREATMENT.

                                                                            A-5010-17T3
                                          7
            A. [The Division]'s Minimal Efforts To Reunify [Allie]
            And Her Child Were Not Reasonable Because [The
            Division] Was Consistently Notified By Its Own
            Experts That [Allie]’s Prescribed Mental Health
            Treatment Was Ineffective But It Did Nothing to
            Implement Its Own Expert’s Recommendations.

            B. [The Division] Failed to Properly Facilitate
            Visitation Between [Allie] and [Jake].

      Having reviewed the record, we conclude that these arguments are without

sufficient merit to warrant discussion in a written opinion. R. 2:11-3(e)(1)(E).

We add only these comments.

      In reviewing Judge Delorenzo's decision, we must defer to his factual

findings unless they "went so wide of the mark that a mistake must have been

made." N.J. Div. of Youth & Family Servs. v. M.M., 189 N.J. 261, 279 (2007)

(citation omitted). So long as "they are 'supported by adequate, substantial and

credible evidence,'" a trial judge's factual findings will not be disturbed on

appeal. In re Guardianship of J.T., 269 N.J. Super. 172, 188 (App. Div. 1993)

(citations omitted). We owe special deference to the trial judge's expertise in

handling family issues. Cesare v. Cesare, 154 N.J. 394, 411-13 (1998).

      Under the "best interest of the child" standard, the Division must prove by

clear and convincing evidence:




                                                                         A-5010-17T3
                                       8
            (1) The child's safety, health, or development has been
            or will continue to be endangered by the parental
            relationship;

            (2) The parent is unwilling or unable to eliminate the
            harm facing the child or is unable or unwilling to
            provide a safe and stable home for the child and the
            delay of permanent placement will add to the harm.
            Such harm may include evidence that separating the
            child from his resource family parents would cause
            serious and enduring emotional or psychological harm
            to the child;

            (3) The [D]ivision has made reasonable efforts to
            provide services to help the parent correct the
            circumstances which led to the child's placement
            outside the home and the court has considered
            alternatives to termination of parental rights; and

            (4) Termination of parental rights will not do more
            harm than good.

            [N.J.S.A. 30:4C-15.1(a).]

"Importantly, those four prongs are not 'discrete and separate,' but 'relate to and

overlap with one another to provide a comprehensive standard that identifies

[the] child's best interests.'" N.J. Div. of Youth & Family Servs. v. G.L., 191

N.J. 596, 606-07 (2007) (quoting In re Guardianship of K.H.O., 161 N.J. 337,

348 (1999)).

      Having reviewed the record, we conclude Judge Delorenzo's factual

findings are based on sufficient credible evidence, and in light of those findings,


                                                                           A-5010-17T3
                                        9
his legal conclusions are unassailable. There was no credible evidence adduced

at trial to indicate an adjustment of Allie's medication or better coordination of

her medicine regimen would have ameliorated her parental deficits. Rather, the

expert testimony supported the judge's conclusion that Allie was incapable of

remediating the harm and remained a substantial risk of harm to Jake, despite

receiving substantial services from the Division.

      Finally, the Division provided a host of visitation services targeted to

facilitate Allie's reunification with Jake. The credible evidence in the record

demonstrates the Division met its reasonable efforts obligation to provide

services designed to remedy the parental deficiencies which led to Jake's

removal. The decision to grant the judgment of guardianship and terminate

parental rights is in Jake's best interests.

      Affirmed.




                                                                          A-5010-17T3
                                         10